Citation Nr: 0503680	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1967.  He received several awards and commendations 
to include the National Defense Service Medal, Vietnam 
Campaign Medal and the Vietnam Service Medal.  His military 
occupational specialty was a cook.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran testified before the 
undersigned at a travel Board hearing in November 2003.  The 
transcript is associated with the claims folder.

The veteran has also raised the issue of entitlement to 
service connection for schizophrenia.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent evidence of a current diagnosis of 
PTSD and also competent evidence that the veteran's PTSD is 
related to at least one verifiable traumatic event 
experienced during his active military service in the 
Republic of Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. 
§§1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the VCAA.  In an 
October 2002 letter, the RO explained the requirements for 
establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
veteran provided sufficient information to request them.  In 
addition, the July 2003 statement of the case and September 
2003 supplemental statement of the case include the text of 
the applicable notice regulations.  The RO has also properly 
pursued obtaining all evidence described by the veteran.  
Given the favorable disposition of the claim, any defect in 
notice or assistance would not result in any prejudice to the 
veteran.  Accordingly, the Board finds that the duties of 
notice and assistance with respect to this claim have been 
met.

Analysis

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

The claim for PTSD in this case was filed in September 2000.  
Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2004) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

Initially, the Board notes that there is a current diagnosis 
of PTSD as shown by the January 2001 VA examination and VA 
treatment and hospitalization records dated from August 2000 
through August 2003.  The pertinent issue in this case, and 
the basis of the prior denials of the claim, is whether there 
is sufficient corroboration of the veteran's statements.  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

In the January 2001 VA examination report, the examiner noted 
several stressors, including the veteran's report of two 
pilots from the veteran's unit who flew a military plane into 
a nearby mountain and were killed in late 1965.  The veteran 
claims that after obtaining the two pilot's bodies, the 
military placed the bodies into the freezer that the veteran, 
as a cook, used in preparing meals for his unit.  The bodies 
were supposedly kept in the freezer until they could be 
transported back to the United States.  The veteran maintains 
that he witnessed the unit doctor holding what appeared to be 
either fingers or toes of the deceased pilots.

In an un-dated letter, the United States Marine Corps 
Historical Center (MCHC) provided a CD Rom, which contained 
Operational Reports for Group 11, the veteran's assigned unit 
in Vietnam.  The Board has searched this CD-Rom for any 
records that would corroborate the veteran's alleged 
stressors.  The unit records show that in October 1965, two 
F-4B's crashed while returning from a combat mission.  One 
aircraft had experienced engine failure and both pilots and 
RIO's were killed instantly.  The site of the crash was 
Monkey Mountain, coordinates BT0884.  Copies of these unit 
records have been placed in the claims file by the Board.

The veteran has consistently alleged that a short time after 
he arrived in Vietnam, the described aircraft crash occurred.  
He arrived in Vietnam in September 1965, and the unit records 
corroborate an aircraft crash in October 1965.  This lends 
additional credibility to the rest of the veteran's 
allegations as to what he saw.

All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The incident the 
veteran described is entirely consistent with the place and 
circumstances of his service, as shown by the military 
reports.  It is clear that two pilots in the veteran's unit 
were killed in aircraft accidents near a mountain in October 
1965.  Moreover, it is at least plausible that the veteran's 
unit stored the bodies in the unit's freezer before they 
could be transported back to the United States.  
Corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

Although it is true that the veteran's in-service experiences 
have not been corroborated by official documents, nor could 
they be, consideration of the veteran's claim in light of his 
service with a combat support group is sufficient to place 
the evidence in equipoise regarding this claim.  The veteran 
is entitled to have the benefit of the doubt resolved in his 
favor, and the Board concludes that at least one of the 
veteran's alleged in-service stressors has been verified with 
independent evidence.  Therefore, as the medical evidence 
demonstrates a diagnosis of PTSD related to at least one 
traumatic experience in Vietnam that has been sufficiently 
and independently verified, entitlement to service connection 
for PTSD is granted.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


